EXHIBIT 99.1 James D. Henderson 38 Brandymeade Circle Stow, Massachusetts 01775 November 6, 2013 Board of Directors VizConnect, Inc. 1350 Main Street, Suite 1407 Springfield, Massachusetts 01103 Attention: Paul J. Cooleen, President Dear Paul: Effective immediately, I hereby resign as Treasurer, Chief Information Officer and General Counsel, and as a director, of VizConnect, Inc. Sincerely Yours, /s/ James D. Henderson James D. Henderson Accepted this 6th day of November, 2013: /s/ Paul J. Cooleen Paul J. Cooleen
